Barrett, J. (concurring):
I fully concur in the opinion of Mr. Justice O’Brien. Í think, the rule of damages therein laid down is the true one, and that it will be found applicable to any state of facts which may appear before the referee, who ascertains.them. The trial judge has found that the Hamilton Company obtained certain valuable contracts which it could not have obtained except by means of the Kidder perfecting press'. It would seem that, in such cases,-the defendants should account for the whole of the profits .realized, but that would be so under the rule which we have laid down. If a contract could not have been obtained by any other means, then all profits made under it are profits in excess of what could have been made by the use of any other machine, and should be accounted for in full. It was relevant for the trial court to consider the peculiar value'of the monopoly right in deciding whether an injunction should issue, and the fact that valuable contracts were obtained solely through its violation was strong evidence on the point. The whole question of damages, therefore, will be ojien to the referee, who will consider all the facts and apply thereto the rule 'which we have laid down. And that rule may entitle the plaintiff to the entire profits realized upon any contract dependent upon its special circumstances.
I think, also, that a third answer might well be made to the com tention that the contract cannot be enforced by the plaintiff. The Kidder Company should not be allowed to repudiate the contract on this or any other ground without restoring what it has- received under it. The contract distinctly shows- that $1,500 was paid for the monopoly agreement by which it now refuses to abide. If the plaintiff did not acquire' the right to enforce this agreement, it at least succeeded, along with all the other assets of the New. Jersey corporation, to the right to have the money due under or by reason of that agreement refunded. The Kidder Company has not paid or tendered this money. As the New Jersey corporation is practically, if not technically, dissolved, the Kidder Company, if not liable to the plaintiff, seems to have escaped .all the burdens of the agree*429ment while retaining the benefits. It should not be allowed to maintain its present position.
Van Brunt, P. J., and O’Brien, J., concurred.